In a proceeding pursuant to CPLR article 75 to confirm an arbitration award, dated May 21, 2002, which awarded the petitioner benefits pursuant to General Municipal Law § 207-a, the City of New Rochelle appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (LaCava, J.), entered July 16, 2003, which granted the petition and denied its application to vacate the award.
Ordered that the order and judgment is affirmed, with costs.
A court will vacate an arbitration award only where the award is violative of public policy, is irrational, or exceeds a specifically-enumerated limitation on the arbitrator’s power (see Matter of United Fedn. of Teachers, Local 2, AFT, AFL-CIO v Board of Educ. of City School Dist. of City of N.Y., 1 NY3d 72, 79 [2003]; Matter of Silverman [Benmor Coats], 61 NY2d 299, 308 [1984]).
Contrary to the appellant’s contention, the Supreme Court properly granted the petition to confirm the award and denied its application to vacate the award. The arbitrator did not exceed his authority, and the award was neither irrational nor violative of public policy (see Matter of United Fedn. of Teachers, Local 2, AFT, AFL-CIO v Board of Educ. of City School Dist. of City of N.Y., supra). Florio, J.P., Schmidt, Adams and Cozier, JJ., concur.